EXHIBIT 10.07
 
PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD – NON-EMPLOYEE DIRECTORS


PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below.  The Restricted Stock Units have been granted
under the PG&E Corporation 2014 Long-Term Incentive Plan (the "LTIP").  The
terms and conditions of the Restricted Stock Units are set forth in this cover
sheet and in the attached Restricted Stock Unit Agreement (the "Agreement").
Date of Grant: May 30, 2017
Name of Recipient: 
Award ID Number: 
Number of Restricted Stock Units: 


By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the May 30, 2017 Equity Awards for
Non-Employee Directors under the LTIP, dated May 30, 2017.


















Attachment

--------------------------------------------------------------------------------

PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP.  Any prior agreements, commitments, or negotiations are superseded.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and the LTIP, the LTIP will govern.  Capitalized terms that are not
defined in this Agreement are defined in the LTIP.
 
Grant of Restricted Stock Units
PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement.  The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.
 
Vesting of Restricted Stock Units
In general, provided that you have not had a Separation from Service, your
Restricted Stock Units will vest on the earlier of (i) the first anniversary of
the Date of Grant shown on the cover sheet to this Agreement or (ii) the last
day of the director's elected term (the "Normal Vesting Date").  As set forth
elsewhere in this Agreement, the Restricted Stock Units may vest earlier upon
the occurrence of certain events.
 
Dividends
Your Restricted Stock Unit account will be credited quarterly on each dividend
payment date with additional Restricted Stock Units (including fractions
computed to three decimal places), determined by dividing (1) the amount of cash
dividends paid on the number of shares of PG&E Corporation common stock
represented by the Restricted Stock Units previously credited to your Restricted
Stock Unit account by (2) the Fair Market Value of a share of PG&E Corporation
common stock on the dividend payment date.  Such additional Restricted Stock
Units will be subject to the same terms and conditions and will be settled in
the same manner and at the same time as the Restricted Stock Units covered by
this Agreement.
 
Settlement
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock (a "Share"), rounded down to the nearest whole
Share.  PG&E Corporation will issue Shares in settlement of vested Restricted
Stock Units upon the earliest of (1) the first anniversary of the Date of Grant
(the "Normal Settlement Date"), (2) your Disability (as defined under Section
409A of the Code), (3) your death, or (4) your Separation from Service following
a Change in Control.  However, if you previously made a timely, valid deferral
election to receive Shares in settlement of vested Restricted Stock Units after
the Normal Settlement Date (commencing in January of a year following the Normal
Settlement Date), then settlement will be according to the terms of your
election and the LTIP, unless settled earlier in a lump sum as set forth in the
LTIP upon occurrence of any of the events listed in sections (2) – (4) above. 
Further, if pursuant to any such deferral election you begin receiving any
annual installments, then upon the subsequent occurrence of any of the events
listed in sections (2) – (4) above, any unpaid installments will be settled in a
lump sum upon occurrence of the event, except to the extent that such
acceleration would result in taxation under Section 409A of the Code.
 
Separation of Service
If you have a Separation from Service, whether voluntarily or involuntarily,
before the Normal Vesting Date, all Restricted Stock Units subject to this
Agreement that have not vested on account of your death, Disability (within the
meaning of Section 409A of the Code), or because you for any reason ceased to be
on the Board (other than resignation) following a Change in Control will be
automatically cancelled and forfeited; provided, however, that if you have a
Separation from Service due to a pending Disability determination, forfeiture
will not occur until a finding that such Disability has not occurred.
 
Death/Disability
In the event of your Disability (as defined in Section 409A of the Code) or
death, all Restricted Stock Units credited to your account under this Agreement
will immediately become fully vested and be settled in accordance with the
settlement provisions described above.
 
Change in Control
In the event you cease to be on the Board for any reason (other than
resignation) following the occurrence of a Change in Control, all Restricted
Stock Units credited to your account under this Agreement will immediately
become fully vested and be settled in accordance with the settlement provisions
described above.
 
Delay
PG&E Corporation will delay the issuance of any Shares to the extent it is
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain "key employees" of certain publicly traded companies);
in such event, any Shares to which you would otherwise be entitled during the
six (6) month period following the date of your Separation from Service (or
shorter period ending on the date of your death following such Separation from
Service) will instead be issued on the first business day following the
expiration of the applicable delay period.
 
Withholding Taxes
PG&E Corporation generally will not be required to withhold taxes on taxable
income recognized by you upon settlement of your Restricted Stock Units. 
However, any taxes that are required to be withheld will be payable by you in
cash, by check, or through deductions from your compensation.  Also, the Board
may, in its discretion and subject to such restrictions as the Board may impose,
permit you to satisfy such tax withholding obligations by electing to have PG&E
Corporation withhold otherwise deliverable Shares having a fair market value
equal to the amount that would be required to be withheld.
 
Voting and Other Rights
You will not have voting rights with respect to the Restricted Stock Units until
the date the underlying Shares are issued (as evidenced by appropriate entry on
the books of PG&E Corporation or its duly authorized transfer agent).
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.



